 



Exhibit 10.68
SEVERANCE AGREEMENT
               THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of «Date_»,
by and between National City Corporation, a Delaware corporation (the
“Company”), and «Name» (the “Executive”).
WITNESSETH:
               WHEREAS, the Executive is a senior executive of the Company, is
employed by the Company and/or a Subsidiary (as defined below) and has made and
is expected to continue to make major contributions to the profitability, growth
and financial strength of the Company;
               WHEREAS, the Company recognizes that, as is the case of most
companies, the possibility of a Change in Control exists;
               WHEREAS, the Company desires to assure itself of both present and
future continuity of management and desires to establish certain minimum
severance benefits for certain of its senior executive officers and other key
employees, including the Executive, applicable in the event of a Change in
Control;
               WHEREAS, the Company wishes to ensure that its senior executives
and other key employees are not practically disabled from discharging their
duties in respect of a proposed or actual transaction involving a Change in
Control; and
               WHEREAS, the Company desires to provide additional inducement for
the Executive to continue to remain in the ongoing employ of the Company.
               NOW, THEREFORE, the Company and the Executive agree as follows:
               1. Certain Defined Terms: In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:
     (a) “Base Pay” means the Executive’s annual base salary at a rate not less
than the Executive’s annual fixed or base compensation as in effect for
Executive immediately prior to the occurrence of a Change in Control or such
higher rate as may be in effect from time to time.
     (b) “Cause” means that, prior to any termination pursuant to Section 3(a)
hereof, the Executive shall have committed:

 



--------------------------------------------------------------------------------



 



               (i) an intentional act of fraud, embezzlement or theft in
connection with his duties or in the course of his employment with the Company
or any Subsidiary;
               (ii) intentional wrongful damage to property of the Company or
any Subsidiary;
               (iii) intentional wrongful disclosure of secret processes or
confidential information of the Company or any Subsidiary; or
               (iv) intentional wrongful engagement in any Competitive Activity;
and any such act shall have been materially harmful to the Company. For purposes
of this Agreement, no act or failure to act on the part of the Executive shall
be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done or omitted to be done
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for “Cause”
hereunder unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the Directors of the Company then in office at a meeting of
the Board of Directors of the Company (“Board”) called and held for such
purpose, after reasonable notice to the Executive and an opportunity for the
Executive, together with his counsel (if the Executive chooses to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, the Executive had committed an act constituting
“Cause” as herein defined and specifying the particulars thereof in detail.
Nothing herein will limit the right of the Executive or his beneficiaries to
contest the validity or propriety of any such determination.
     (c) “Change in Control” means the occurrence during the Term of any of the
following events:
               (i) The Company is merged, consolidated or reorganized into or
with another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than sixty-five percent of the combined
voting power of the then-outstanding securities of such resulting corporation or
person immediately after such transaction are held in the aggregate by the
holders of Voting Stock (as that term is hereafter defined) of the Company
immediately prior to such transaction;
               (ii) The Company sells or otherwise transfers all or
substantially all of its assets to another corporation or other legal person,
and as a result of such sale or transfer less than sixty-five percent of the
combined voting power of the then-outstanding Voting Stock of such corporation
or person immediately after such sale or transfer is held in the aggregate by
the holders of Voting Stock of the Company immediately prior to such sale or
transfer;

2



--------------------------------------------------------------------------------



 



               (iii) There is a report filed on Schedule 13D or Schedule 14D-1
(or any successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 15% or
more of the combined voting power of the then-outstanding securities entitled to
vote generally in the election of directors (“Voting Stock”) of the Company;
               (iv) The Company files a report or proxy statement with the
Securities and Exchange Commission pursuant to the Exchange Act disclosing in
response to Form 8-K or Schedule 14A (or any successor schedule, form or report
or item therein) that a change in control of the Company has occurred or will
occur in the future pursuant to any then-existing contract or transaction; or
               (v) If, during any period of two consecutive years, individuals
who at the beginning of any such period constitute the Directors of the Company
cease for any reason to constitute at least a majority thereof; provided,
however, that for purposes of this clause (v) each Director who is first
elected, or first nominated for election by the Company’s stockholders, by a
vote of at least two-thirds of the Directors of the Company (or a committee
thereof) then still in office who were Directors of the Company at the beginning
of any such period will be deemed to have been a Director of the Company at the
beginning of such period.
Notwithstanding the foregoing provisions of Section 1(c)(i) or 1(c)(ii), in the
case where the individuals who constitute the Directors of the Company at the
time a specific transaction described in Section 1(c)(i) or 1(c)(ii) is first
presented or disclosed to the Board will, by the terms of the definitive
agreement for that transaction, constitute at least a majority of the members of
the board of directors of the resulting corporation or person immediately
following such transaction, then, prior to the occurrence of any event that
would otherwise constitute a Change in Control under any of the foregoing
provisions of this Section 1(c), the Board may determine by majority vote of the
Board that the specific transaction does not constitute a Change in Control
under Section 1(c)(i) or 1(c)(ii); and notwithstanding the foregoing provisions
of Section 1(c)(iii) or 1(c)(iv), unless otherwise determined in a specific case
by majority vote of the Board, a “Change in Control” shall not be deemed to have
occurred for purposes of Section 1(c)(iii) or 1(c)(iv) solely because (1) the
Company, (2) an entity in which the Company directly or indirectly beneficially
owns 50% or more of the outstanding Voting Stock (a “Subsidiary”), or (3) any
employee stock ownership plan or any other employee benefit plan of the Company
or any Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing beneficial ownership by it of             shares of
Voting Stock of the Company, whether in excess

3



--------------------------------------------------------------------------------



 



of 15% or otherwise, or because the Company reports that a change in control of
the Company has occurred or will occur in the future by reason of such
beneficial ownership.
     (d) “Competitive Activity” means the Executive’s participation, without the
written consent of an officer of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s revenues derived from any product or service
competitive with any product or service of the Company amounted to 10% or more
of such enterprise’s revenues for its most recently completely fiscal year and
if the Company’s revenues of said product or service amounted to 10% of the
Company’s revenues for its most recently completed fiscal year. “Competitive
Activity” will not include (i) the mere ownership of securities in any such
enterprise and the exercise of rights appurtenant thereto and (ii) participation
in the management of any such enterprise other than in connection with the
competitive operations of such enterprise.
     (e) “Employee Benefits” means the perquisites, benefits and service credit
for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option, stock
purchase, stock appreciation, savings, pension, supplemental executive
retirement, or other retirement income or welfare benefit, deferred
compensation, incentive compensation, group or other life, health,
medical/hospital or other insurance (whether funded by actual insurance or
self-insured by the Company), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter, providing perquisites,
benefits and service credit for benefits at least as great in the aggregate as
are payable thereunder prior to a Change in Control.
     (f) “Incentive Pay” means an annual amount equal to not less than the
highest aggregate annual bonus, incentive or other payments of cash compensation
(including, without limitation, payments made pursuant to the Company’s
Long-Term Incentive Plan and Short-Term Incentive Plan), in addition to Base
Pay, made or to be made in regard to services rendered in any calendar year
during the three calendar years immediately preceding the year in which the
Change in Control occurred pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded), or any successor thereto providing benefits
at least as great as the benefits payable thereunder prior to a Change in
Control.
     (g) “Severance Period” means the period of time commencing on the date of
an occurrence of a Change in Control and continuing until the earliest of
(i) the third anniversary of the occurrence of the Change in Control, (ii) the
Executive’s death, or (iii) the Executive’s attainment of age 65; provided,
however, that on each anniversary of the Change in Control, the Severance Period
will automatically be extended for an additional year unless, not later than 90
calendar days prior to such date, either the

4



--------------------------------------------------------------------------------



 



Company or the Executive shall have given written notice to the other that the
Severance Period is not to be so extended.
     (h) “Term” means the period commencing as of the date hereof and expiring
as of the later of (i) the close of business on December 31, ___, or (ii) the
expiration of the Severance Period; provided, however, that (A) commencing on
January 1, ___and each January 1 thereafter, the term of this Agreement will
automatically be extended for an additional year unless, not later than
September 30 of the immediately preceding year, the Company or the Executive
shall have given notice that it or the Executive, as the case may be, does not
wish to have the Term extended and (B) except as otherwise provided in the last
sentence of Section 8, if, prior to a Change in Control, the Executive ceases
for any reason to be an employee of the Company and any Subsidiary, thereupon
without further action the Term shall be deemed to have expired and this
Agreement will immediately terminate and be of no further effect. For purposes
of this Section 1(h), the Executive shall not be deemed to have ceased to be an
employee of the Company or any Subsidiary by reason of the transfer of
Executive’s employment between the Company and any Subsidiary, or among any
Subsidiaries.
               2. Operation of Agreement: This Agreement will be effective and
binding immediately upon its execution, but, anything in this Agreement to the
contrary notwithstanding, this Agreement will not be operative unless and until
a Change in Control occurs, whereupon without further action this Agreement
shall become immediately operative.
               3. Termination Following a Change in Control: (a) In the event
the Company, a Subsidiary or a successor of the Company (direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) terminates the
Executive’s employment during the Severance Period, the Executive will be
entitled to the severance compensation provided by Section 4; provided, however,
that the Executive shall not be entitled to the severance compensation provided
by Section 4 hereof only upon the occurrence of one or more of the following
events:
               (i) The Executive’s death occurring prior to termination of
his/her employment;
               (ii) Prior to the termination of his/her employment, the
Executive becomes permanently disabled within the meaning of, and begins
actually to receive disability benefits pursuant to, the long-term disability
plan in effect for, or applicable to, Executive immediately prior to the Change
in Control; or
               (iii) Cause.
     (b) In the event of the occurrence of a Change in Control, the Executive
may terminate employment with the Company and any Subsidiary during the
Severance Period with the right to severance compensation as provided in
Section 4 upon the occurrence of one or more of the following events (regardless
of whether any other reason for such termination exists or has occurred,
including without limitation other employment):

5



--------------------------------------------------------------------------------



 



               (i) Failure to elect or reelect or otherwise to maintain the
Executive in the office or the position, or a substantially equivalent office or
position, of or with the Company and/or a Subsidiary, as the case may be, which
the Executive held immediately prior to a Change in Control, or the removal of
the Executive as a Director of the Company (or any successor thereto) if the
Executive shall have been a Director of the Company immediately prior to the
Change in Control;
               (ii) (I) A significant adverse change in the nature or scope of
the authorities, powers, functions, responsibilities or duties attached to the
position with the Company and any Subsidiary which the Executive held
immediately prior to the Change in Control; (II) a reduction in the aggregate of
the Executive’s Base Pay and Incentive Pay received from the Company and any
Subsidiary; or (III) the termination or denial of the Executive’s rights to
Employee Benefits or a reduction in the scope or value thereof, which situation
is not remedied within 10 calendar days after written notice to the Company from
the Executive;
               (iii) A determination by the Executive (which determination will
be conclusive and binding upon the parties hereto provided it has been made in
good faith and in all events will be presumed to have been made in good faith
unless otherwise shown by the Company by clear and convincing evidence) that a
change in circumstances has occurred following a Change in Control, including,
without limitation, a change in the scope of the business or other activities
for which the Executive was responsible immediately prior to the Change in
Control, which has rendered the Executive substantially unable to carry out, has
substantially hindered Executive’s performance of, or has caused Executive to
suffer a substantial reduction in, any of the authorities, powers, functions,
responsibilities or duties attached to the position held by the Executive
immediately prior to the Change in Control, which situation is not remedied
within 10 calendar days after written notice to the Company from the Executive
of such determination;
               (iv) The liquidation, dissolution, merger, consolidation or
reorganization of the Company or any Subsidiary by which Executive is employed
or transfer of all or substantially all of its business and/or assets, unless
the successor or successors (by liquidation, merger, consolidation,
reorganization, transfer or otherwise) to which all or substantially all of its
business and/or assets have been transferred (directly or by operation of law)
assumed all duties and obligations of the Company under this Agreement pursuant
to Section 10(a);
               (v) The Company or any Subsidiary by which Executive is employed
relocates its principal executive offices, or requires the Executive to have his
principal location of work changed, to any location which is in excess of 25
miles from the location thereof immediately prior to the Change of Control, or
requires the Executive to travel away from his office in the course of
discharging his responsibilities or duties hereunder at least 20% more (in terms
of aggregate days in any calendar year or in any calendar

6



--------------------------------------------------------------------------------



 



quarter when annualized for purposes of comparison to any prior year) than was
required of Executive in any of the three full years immediately prior to the
Change of Control without, in either case, his prior written consent; or
               (vi) Without limiting the generality or effect of the foregoing,
any material breach of this Agreement by the Company or any successor thereto.
               (c) A termination by the Company pursuant to Section 3(a) or by
the Executive pursuant to Section 3(b) will not affect any rights which the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company providing Employee Benefits, which rights shall be
governed by the terms thereof.
               4. Severance Compensation: (a) If, following the occurrence of a
Change in Control, the Company or any Subsidiary by which Executive is employed
terminates the Executive’s employment during the Severance Period other than
pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if the Executive
terminates his employment pursuant to Section 3(b), the Company will pay to the
Executive the following amounts within five business days after the date (the
“Termination Date”) that the Executive’s employment is terminated (the effective
date of which shall be the date of termination, or such other date that may be
specified by the Executive if the termination is pursuant to Section 3(b) and
continue to provide to the Executive the following benefits:
               (i) A lump sum payment (the “Severance Payment”) in an amount
equal to three times the sum of (A) Base Pay (at the highest rate in effect for
any period prior to the Termination Date), plus (B) Incentive Pay (determined in
accordance with the standards set forth in Section 1(f)).
               (ii) (A) for thirty-six months (the “Continuation Period”)
following the Termination Date, the Company will arrange to provide the
Executive with Employee Benefits that are welfare benefits (but not stock
option, stock purchase, stock appreciation or similar compensatory benefits)
substantially similar to those which the Executive was receiving or entitled to
receive immediately prior to the Termination Date, and (B) such Continuation
Period will be considered service with the Company, assuming the amount of Base
Pay and Incentive Pay payable to the Executive during the calendar year
immediately preceding the year in which the Change in Control occurs, for the
purpose of determining service credits and benefits due and payable to the
Executive under the Company’s retirement income, supplemental executive
retirement and other benefit plans of the Company applicable to the Executive,
his dependents or his beneficiaries immediately prior to the Termination Date.
If and to the extent that any benefit described in subsections (A) and (B) of
this Section 4(a)(ii) is not or cannot be paid or provided under any policy,
plan, program or arrangement of the Company or any Subsidiary, as the case may
be, then the Company will itself pay or provide for the payment to the
Executive, his dependents and beneficiaries, of such Employee Benefits. Without
otherwise limiting the purposes or effect of Section 5, Employee Benefits
otherwise receivable by the Executive pursuant to the subsection (A) of this
Section 4(a)(ii) will be

7



--------------------------------------------------------------------------------



 



reduced to the extent comparable welfare benefits are actually received by the
Executive from another employer during the Continuation Period, and any such
benefits received by the Executive shall be reported by the Executive to the
Company.
     (b) There will be no right of set-off or counterclaim in respect of any
claim, debt or obligation against any payment to or benefit for the Executive
provided for in this Agreement, except as expressly provided in the last
sentence of Section 4(a)(ii).
     (c) Without limiting the rights of the Executive at law or in equity, if
the Company fails to make any payment or provide any benefit required to be made
or provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal. Such interest will be payable as
it accrues on demand. Any change in such prime rate will be effective on and as
of the date of such change.
     (d) Notwithstanding any other provision hereof, the parties’ respective
rights and obligations under this Section 4 and under Section 7 will survive any
termination or expiration of this Agreement following a Change in Control or the
termination of the Executive’s employment following a Change in Control for any
reason whatsoever.
               5. No Mitigation Obligation: The Company hereby acknowledges that
it will be difficult and may be impossible (a) for the Executive to find
reasonably comparable employment following the Termination Date, and (b) to
measure the amount of damages which Executive may suffer as a result of
termination of employment hereunder. In addition, the Company acknowledges that
its severance pay plans applicable in general to its salaried employees do not
provide for mitigation, offset or reduction of any severance payment received
thereunder. Accordingly, the payment of the severance compensation by the
Company to the Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable and will be liquidated
damages, and the Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive hereunder or otherwise, except as expressly provided
in the last sentence of Section 4(a)(ii).
               6. Certain Additional Payments by the Company: (a) Anything in
this Agreement to the contrary notwithstanding, in the event that this Agreement
shall become operative and it shall be determined (as hereafter provided) that
any payment or distribution by the Company or any of its affiliates to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (or any

8



--------------------------------------------------------------------------------



 



successor provision thereto) by reason of being considered “contingent on a
change in ownership or control” of the Company, within the meaning of
Section 280G of the Internal Revenue Code (or any successor provision thereto)
or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment or
payments (collectively, a “Gross-Up Payment”); provided, however, that no
Gross-up Payment shall be made with respect to the Excise Tax, if any,
attributable to (A) any incentive stock option, as defined by Section 422 of the
Internal Revenue Code (“ISO”), granted prior to the execution of this Agreement,
or (B) any stock appreciation or similar right, whether or not limited, granted
in tandem with any ISO described in clause (A). The Gross-Up Payment shall be in
an amount such that, after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
     (b) Subject to the provisions of Section 6(f) hereof, all determinations
required to be made under this Section 6, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Executive in
his sole discretion. The Executive shall direct the Accounting Firm to submit
its determination and detailed supporting calculations to both the Company and
the Executive within 30 calendar days after the Termination Date, if applicable,
and any such other time or times as may be requested by the Company or the
Executive. If the Accounting Firm determines that any Excise Tax is payable by
the Executive, the Company shall pay the required Gross-Up Payment to the
Executive within five business days after receipt of such determination and
calculations with respect to any Payment to the Executive. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall, at the
same time as it makes such determination, furnish the Company and the Executive
an opinion that the Executive has substantial authority not to report any Excise
Tax on his federal, state or local income or other tax return. As a result of
the uncertainty in the application of Section 4999 of the Internal Revenue Code
(or any successor provision thereto) and the possibility of similar uncertainty
regarding applicable state or local tax law at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments which will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to Section
6(f) hereof and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive shall direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible. Any such Underpayment shall be promptly paid by the
Company to, or for the benefit of, the Executive within five business days after
receipt of such determination and calculations.

9



--------------------------------------------------------------------------------



 



     (c) The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 6(b) hereof. Any determination by the Accounting Firm as
to the amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.
     (d) The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.
     (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section 6(b)
hereof shall be borne by the Company. If such fees and expenses are initially
paid by the Executive, the Company shall reimburse the Executive the full amount
of such fees and expenses within five business days after receipt from the
Executive of a statement therefor and reasonable evidence of his payment
thereof.
     (f) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than 10
business days after the Executive actually receives notice of such claim and the
Executive shall further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by the Executive). The Executive shall not pay such claim prior to the
earlier of (i) the expiration of the 30-calendar-day period following the date
on which he gives such notice to the Company and (ii) the date that any payment
of such amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:
               (i) provide the Company with any written records or documents in
his possession relating to such claim reasonably requested by the Company;

10



--------------------------------------------------------------------------------



 



               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Company;
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim; and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 6(f), the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 6(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at his own cost
and expense) and may, at its option, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay the tax claimed and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of any such contested claim
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.
               (g) If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 6(f) hereof, the Executive receives any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 6(f) hereof) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after any taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 6(f) hereof,
a determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial or refund prior to the expiration
of 30 calendar days after such determination, then such advance shall be
forgiven and

11



--------------------------------------------------------------------------------



 



shall not be required to be repaid and the amount of any such advance shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid by the Company to the Executive pursuant to this Section 6.
               7. Legal Fees and Expenses. It is the intent of the Company that
the Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by litigation or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company irrevocably authorizes the Executive from
time to time to retain counsel of Executive’s choice, at the expense of the
Company as hereafter provided, to advise and represent the Executive in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any Director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
shall exist between the Executive and such counsel. Without respect to whether
the Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by the Executive in
connection with any of the foregoing.
               8. Employment Rights; Termination Prior to Change in Control:
Nothing expressed or implied in this Agreement will create any right or duty on
the part of the Company or the Executive to have the Executive remain in the
employment of the Company or any Subsidiary prior to or following any Change in
Control. Any termination of employment of the Executive or the removal of the
Executive from the office or position in the Company following the commencement
of any discussion with a third person that ultimately results in a Change in
Control shall be deemed to be a termination or removal of the Executive after a
Change in Control for purposes of this Agreement.
               9. Withholding of Taxes: The Company may withhold from any
amounts payable under this Agreement all federal, state, city or other taxes as
the Company is required to withhold pursuant to any law or government regulation
or ruling.
               10. Successors and Binding Agreement: (a) The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to

12



--------------------------------------------------------------------------------



 



perform if no such succession had taken place. This Agreement will be binding
upon and inure to the benefit of the Company and any successor to the Company,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement), but will
not otherwise be assignable, transferable or delegable by the Company.
     (b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
     (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 10(a) and 10(b) hereof. Without limiting the generality or effect of
the foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 10(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.
               11. Notices: For all purposes of this Agreement, all
communications, including without limitation notices, consents, requests or
approvals, required or permitted to be given hereunder will be in writing and
will be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof orally confirmed), or
five business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or three business
days after having been sent by a nationally recognized overnight courier service
such as Federal Express, UPS, or Purolator, addressed to the Company (to the
attention of the Secretary of the Company) at its principal executive office and
to the Executive at his principal residence, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address shall be effective only upon receipt.
               12. Governing Law: The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.
               13. Validity: If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances will not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.

13



--------------------------------------------------------------------------------



 



               14. Miscellaneous: No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. References to Sections are to references to
Sections of this Agreement.
               15. Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
               16. Transaction Not Constituting Change in Control: In the event
of a transaction described in Section 1(c)(i) or 1(c)(ii) that would constitute
a Change in Control but for a determination by the Board pursuant to Section
1(c) that such transaction does not constitute a Change in Control, prior to
consummation of such transaction, the chief executive officer of the Company
shall provide the Compensation and Organization Committee of the Board (the
“Committee”) the proposed management organization for the resulting corporation
or person. The chief executive officer shall also advise the Committee with
respect to the Executive’s position in the proposed management organization. The
Committee shall then determine if the Executive’s employment will be terminated
or the Executive will be assigned to a changed or different position as
contemplated by Section 3(b) hereof within a period of two years following
consummation of the transaction. If the Committee so determines that the
Executive will be either terminated or assigned to a changed or different
position, then the Executive shall be entitled to payment of the full amount of
severance compensation provided by Section 4 hereof, payable in accordance with
the provisions of such Section 4, following such termination of the Executive’s
employment by the Company or any Subsidiary by which the Executive is employed
or following the Executive’s resignation, if such resignation occurs within
90 days following a change in the Executive’s position as contemplated herein.
               IN WITNESS WHEREOF, the parties have caused this Agreement to be
duly executed and delivered as of the date first above written.

              NATIONAL CITY CORPORATION
 
       
 
  By    
 
     
 
David A. Daberko
Chairman and CEO
 
       
 
     
 
Name

14